Broyles, P. J.
1. There is no merit in that ground of the motion for a new trial which alleges that “the venue was not proved or the offense shown to have been committed within the statute of limitations.”
2. The verdict was amply supported by the evidence, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworth and Harwell, JJ., concur.

Accusation, of misdemeanor; from city court of Savannah— Judge Rourke. February 2, 1918.
Shelby Myriclc, for plaintiff in error.

Walter 0. Ilartridge, solicitor-general, contra.